DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US 2013/0184882 A1).
In regards to claim 1, Momose discloses, in figure 1, a control apparatus comprising: a demand information acquiring unit (Fig. 2, 13) that acquires information (Par 0029) indicating: power demand in a first power network (2a top) that supplies power in a first region (2) including a future movement destination (Par 0033) of a first vehicle (10, par 0029); and power demand in a second power network (2a bottom) that supplies power in a second region (2) including a future movement destination (Par 0033) of a second vehicle (10, par 0029); and a control unit (3) that makes energy accumulated in or released from a driving power source (17, par 0033) provided to the first vehicle (2a top, 10) preferentially over a driving power source (17, par 0021, 0035) provided to the second vehicle (2a bottom, 10), based on the power demand in the first power network, and the power demand in the second power network (Par 0029, 0035).
	In regards to claim 2, Momose discloses, in figure 1, the control apparatus according to claim 1, wherein the driving power sources (17) are batteries (Par 0030).
In regards to claim 3, Momose discloses, in figure 1, the control apparatus according to claim 1, wherein if the power demand in the first power network (2a top) is higher than the power demand in the second power network (2a bottom), the control unit (3) causes a battery provided to the first vehicle (10) to be charged preferentially over a battery provided to the second vehicle (Par 0035, 0040).
In regards to claim 4, Momose discloses, in figures 1-3, the control apparatus according to claim 3, wherein the control unit (3) causes the battery (17) provided to the first vehicle (10) to be charged preferentially over the battery provided to the second vehicle, provided that power demand in a power network that supplies power in a region where the first vehicle (2a top) is currently present is lower than a predetermined value (Par 0035, 0039-0040).
In regards to claim 7, Momose discloses, in figures 1-3, the control apparatus according to claim 2, further comprising a period predicting unit that predicts a first period over which the first vehicle (2a top, 10) will be present in the first region (2), and a second period over which the second vehicle (2a bottom, 10) will be present in the second region (Par 0072-0073), wherein based on the power demand in the first power network (2a top) during the first period, and the power demand in the second power network (2a bottom) during the second period, the control unit (3) causes a battery (17) provided to the first vehicle to be charged or to discharge power preferentially over a battery provided to the second vehicle (Par 0073, 0076).
In regards to claim 8, Momose discloses, in figures 1-3, the control apparatus according to claim 1, wherein the control unit (3) prioritizes charge or discharge of a battery (17) provided to the first vehicle over charge or discharge of a battery provided to the second vehicle by causing the battery provided to the first vehicle (2a top, 10) to be charged or caused to discharge power over the battery provided to the second vehicle (Par 0035, 0039-0040).
In regards to claim 12, Momose discloses, in figure 4, the control apparatus according to claim 2, further comprising a storage unit (Fig. 3, 3c) that stores information indicating a lower limit value of a 
In regards to claim 13, Momose discloses, in figure 1, a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to function as: a demand information acquiring unit (Fig. 2, 13) that acquires information (Par 0029) indicating: power demand in a first power network (2a top) that supplies power in a first region (2) including a future movement destination (Par 0033) of a first vehicle (10, par 0029); and power demand in a second power network (2a bottom) that supplies power in a second region (2) including a future movement destination (Par 0033) of a second vehicle (10, par 0029); and a control unit (3) that makes energy accumulated in or released from a driving power source (17, par 0033) provided to the first vehicle (2a top, 10) preferentially over a driving power source (17, par 0021, 0035) provided to the second vehicle (2a bottom, 10), based on the power demand in the first power network, and the power demand in the second power network (Par 0029, 0035).
Allowable Subject Matter
Claims 5-6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896